FILED IN
            2nd COURT OF APPEALS
              FORT WORTH, TEXAS
            10/15/2015 3:44:23 PM
                DEBRA SPISAK
                     Clerk




EXHIBIT D
                                       EXHIBIT H
                                            153-270555-14                                                  FILED
                                                                                              TARRANT COUNTY
                                                                                           8/17/2015 12:40:48 PM
                                                                                             THOMAS A. WILDER
                                    CAUSE NO. 153-270555-14                                     DISTRICT CLERK

VIQUI LITMAN                                       §
     Plaintiff/Cross-Defendant                     §            IN THE DISTRICT COURT
                                                   §
vs.                                                §            153rd JUDICIAL DISTRICT
                                                   §
KENN GOLDBLATT                                     §            TARRANT COUNTY, TEXAS
    Defendant/Cross-Plaintiff                      §

            KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT
               FOR LACK OF STANDING OR, IN THE ALTERNATIVE,
             FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES
        CAME ON TO BE HEARD, Kenn Goldblatt, Defendant/Cross-Plaintiff (hereinafter,
“Goldblatt”) in the above numbered and styled action with this, his Motion to Dismiss Partition
Suit for Lack of Standing, or, in the Alternative, for Hearing to Determine Parties’ Equity
Shares, and would respectfully show the Court the following:
        Plaintiff’s Original Petition sued for partition of real estate in which Plaintiff’s name is
listed on the subject deed for the property in question. Goldblatt has counter-claimed under
theories of adverse possession, breach of contract, and others.
        Under Texas law, Plaintiff does not have standing to bring and sustain a partition action.
If the Court does find standing, a suit for partition requires specific statutorily prescribed actions
by this Court. If the Plaintiff is found to have standing to bring a partition action, Plaintiff has
made no effort to address the requirements of the partition statute and applicable authorities
under which suit was brought. If the Court finds standing, Goldblatt asks the Court to set an
evidentiary hearing to determine the parties’ individual equity shares in the subject property.
                                     THE STANDING ISSUE
        The requirement of standing is implicit in the Texas Constitution’s open courts provision,
which contemplates access to the courts only for those litigants suffering an injury. The M.D.
Anderson Cancer Ctr. v. Novak, 52 S.W.3d 704, 708 (Tex. 2001). “Standing is a prerequisite to
subject-matter jurisdiction, and subject-matter jurisdiction is essential to a court’s power to
decide a case.” Id.
        The standing doctrine requires a continuing controversy between the parties at
every stage of the legal proceedings, including the appeal. Tex. Ass’n of Bus. v. Tex. Air
Control Bd., 852 S.W.2d 440, 445-46 (Tex. 1993) (noting that standing “may be raised for the
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                               Page 1


                                        EXHIBIT H
                                           153-270555-14


first time on appeal by the parties or by the court”). See also Williams v. Lara, 52 S.W.3d 171,
184 (Tex. 2001). Standing, as a question of law, is reviewed de novo. Standing cannot be
waived, and may be examined sua sponte if necessary. OAIC, 234 S.W.3d at 735.Heckman v.
Williamson Cnty., 369 S.W.3d 137, 149-50 (Tex. 2012).
       The test for standing requires that there be a real controversy between the parties
which will actually be determined by the judicial declaration sought. See Nootsie, Ltd. v.
Williamson Cnty. Appraisal Dist., 925 S.W.2d 659, 662 (Tex. 1996).
       Without breach of a legal right belonging to the plaintiff, no cause of action can
accrue to his or her benefit. See Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex. 1976). To
establish standing, a person must demonstrate he or she maintains a personal stake in the
controversy. See Hunt v. Bass, 664 S.W.2d 323, 324 (Tex. 1984); Njuku v. Middleton, 20 S.W.3d
176, 177 (Tex.App.--Dallas 2000, pet. denied).
       Under existing Texas law and authority Plaintiff does not have standing for her partition
action against Goldblatt. Plaintiff’s Original Petition asserts
       “Plaintiff would show that difficulties, including Defendant’s failure to pay ad
       valorem taxes, have rendered their continued co-ownership of property unjust and
       impractical”
but states no other reason for the action. For the convenience of the Court, an excerpt of the said
Petition is attached as Exhibit A and incorporated herein by reference as if fully set forth
verbatim. Goldblatt asks the Court to take Judicial Notice of page 2, section V of Plaintiff’s
Original Petition now pending before the Court.
       Without breach of a legal right belonging to the plaintiff, no cause of action can
accrue to his or her benefit. See Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex. 1976). See also
Nootsie, Ltd. v. Williamson Cnty. Appraisal Dist., 925 S.W.2d 659, 662 (Tex. 1996).The issue of
standing focuses on whether a party has a sufficient relationship with the lawsuit so as to have a
‘justiciable interest’ in its outcome. Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848
(Tex. 2005).
       The determination of whether a plaintiff possesses standing to assert a particular claim
depends on the facts pleaded and the cause of action asserted. Everett v. TK-Taito, L.L.C., 178
S.W.3d 844, 853 (Tex.App.--Fort Worth 2005, no pet.). See also M.D. Anderson Cancer Ctr. v.
Novak, 52 S.W.3d 704, 707-08 (Tex. 2001) (analyzing standing in the context of asserted
claim). [emphasis added]
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                              Page 2
                                                    153-270555-14


                                              RELEVANT FACTS
         Plaintiff’s Original Petition is based on a 1991 Agreement between the parties relating
only to the payment of the mortgage indebtedness relating to the subject property. A true and
correct copy of the said Agreement is attached as Exhibit B for the convenience of the Court and
incorporated herein by reference for all purposes as if fully set forth verbatim. Goldblatt asks the
Court to take Judicial Notice of the said Agreement.
         The fourth paragraph of the 1991 Agreement states:
         “That the parties agree that Kenn Goldblatt has the right to reside at the property
         and Viqui Litman will make no claim to reside there.” [emphasis added]

The Right to Possess
         A right to reside on the property is required for standing to partition. First Nat’l
Bank in Dallas v. Tex. Fed.Sav. & Loan Ass’n, 628 S.W.2d 497, 498 (Tex.App.--Texarkana
1982, writ ref’d n.r.e.). Three prerequisites are necessary for standing to partition:
         ● the partitioners must be joint owners,
         ● they must be joint owners of the land to be partitioned or some interest therein, and
         ● the party seeking the partition must have an equal right to possess1 the land with the
           other joint owners. [emphasis added]
         As recently as 2011, the Fort Worth Court of Appeals found in James Chafin v. Richard
G. Isbell and Fairway Independent Mortgage, No. 02-10-00007-CV (Tx.App.--2nd Fort Worth,
2011) that a court’s primary concern when interpreting an agreement is to ascertain and give
effect to the intent of the parties as it is expressed in the agreement. Coker v. Coker, 650
S.W.2d 391, 393 (Tex. 1983); Chapman, 251 S.W.3d at 616. A court must examine the writing
as a whole in an effort to harmonize and give effect to all the provisions so that none will be
rendered meaningless. [emphasis added] Coker, 650 S.W.2d at 393. If the agreement can be
given a certain or definite legal meaning or interpretation, then it is not ambiguous, and the
court will construe it as a matter of law. Id.; Broesche v. Jacobson, 218 S.W.3d 267, 271
(Tex.App.--Houston [14th Dist.] 2007, pet. denied).
         By contracting away her right to “reside” at the subject residential property, Plaintiff
contracted away her right to “possess” the property with its other joint owner as a matter of law.
Thus, Plaintiff does not – and cannot – have standing to maintain the instant partition lawsuit

1
 From Black’s Law Dictionary 6th Edition. Possess. To occupy in person; to have in one’s actual and physical
control; to have the exclusive detention and control of; to have and hold as property; to have a just right to; to be
master of; to own or be entitled to.
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                                                Page 3
                                            153-270555-14


against Goldblatt which authorities require possession as a necessary element of partition.
No Relevant Controversy
        A chronology of the relevant facts also demonstrates that at the time Plaintiff’s instant
suit for partition was filed, no relevant controversy existed between the parties:
        The 1991 Agreement states only that
        “That Kenn Goldblatt assumes all responsibility for the mortgage loan to Colonial
        Savings and Loan and will make no claim against Viqui Litman for repayment of the
        indebtedness.” (See Exhibit B, paragraph 5.) [emphasis added]
        The subject Agreement makes no mention whatsoever of any other “indebtedness” or
liabilities to be required of, or assumed by, Goldblatt. Thus, Goldblatt had no contractual
obligation to pay ad valorem taxes, insurance, maintenance, repairs, or other expenses assessable
against Plaintiff by the plain language of the Agreement as shown by relevant authorities.
        On April 30, 2011, more than twenty (20) years after Plaintiff voluntarily vacated the
subject property, Plaintiff sold an unrelated residence and subsequently purchased another. For
reasons that have never been determined, the Tarrant County Tax Assessor-Collector began
directing Plaintiff’s ad valorem tax bills for the subject property to Plaintiff despite the fact that
they had been continuously sent to the subject property address for more than twenty-five (25)
years previously. As a result, the ad valorem tax bills for 2011 and 2012 were apparently
delivered to Plaintiff’s new address.
        As Plaintiff received the tax bills during the next two years in question, as well as the late
notice reminders that would also have been sent by the tax assessor-collector’s office, she did
nothing to address the issue: she did not pay the multiple bills; she did not mark them as
delivered to the wrong address; she did not forward them to Goldblatt; and she did not contact
the tax assessor-collector’s office to inquire why she was receiving the bills or to correct the
billing address. She did nothing.
        After two years of her non-payment, on July 12, 2013, the City of Fort Worth filed suit
against Plaintiff to collect the outstanding ad valorem taxes, penalties and interest. Again, she
did nothing to address the issue.
        In January 2014, Goldblatt was notified by lawyers for the City of Fort Worth that he was
named in the suit even though all taxes in his account were paid up to date. He immediately set
about determining the reason for the litigation.

KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                                Page 4
                                                   153-270555-14


           On February 7, 2014, Goldblatt met with the City’s counsel and wrote a check for all
back taxes owed.
           Five days after Goldblatt had cured the problem, on February 12, 2014, Plaintiff filed the
instant partition lawsuit.
           Nine weeks after filing the instant lawsuit, on April 19, 2014, Plaintiff’s attorney wrote a
letter to the parties in the tax suit admitting against interest Goldblatt’s full payment of the
subject taxes due which stated:
           “It is my understanding that Mr. Goldblatt has tendered the full amount due
           and owing in the above referenced lawsuit.” [emphasis added]
A true and correct copy of the said letter is attached for the convenience of the Court as Exhibit
C and incorporated herein by reference for all purposes as if fully set forth verbatim. Goldblatt
asks the Court to take Judicial Notice of the date and content of the said letter.
           Four (4) weeks later, on May 13, 2014 – more that three months after Goldblatt’s action
to cure the issue – Goldblatt was served with the instant partition lawsuit.
           On July 31, 2014, the City non-suited its action based on Goldblatt’s payment of
Plaintiff’s delinquent taxes. At about the same time, the trial court dismissed all penalties and
interest in the suit without opposition of the City of Fort Worth, validating Goldblatt’s claim that
he was not responsible for the non-payment of the subject ad valorem taxes.
           Thus, based on the plain language of the 1991 Agreement, Plaintiff’s attorney’s
admission against interest in his letter of April 19, 2014 and the tax court’s dismissal of the
penalties and interest based on Goldblatt’s motion, it is clear that no controversy relating to any
responsibility for Goldblatt to pay Plaintiff’s ad valorem taxes on the subject property has ever
existed, did not exist at the time suit was filed, at the time Goldblatt was served nor thereafter
and cannot, therefore, serve as a basis of controversy between the parties.
           By the time the instant suit was filed, and four (4) weeks before Goldblatt was served
with process for the instant partition lawsuit, Goldblatt had voluntarily and proactively cured the
ad valorem tax payment deficiency by all paying the subject ad valorem taxes that were due and
owing against the subject property. Opposing counsel’s letter of April 10, 20142 demonstrates
Plaintiff’s knowledge that no controversy existed prior to both the filing of the Plaintiff’s
Original Petition and service of process on Goldblatt. Thus, no controversy existed sufficient to

2
    Goldblatt was served with process in the instant lawsuit more than a month later, on May 13, 2014.
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                                      Page 5
                                                153-270555-14


establish standing for Plaintiff to file and maintain the instant partition litigation as a matter of
law – and Plaintiff and her attorney knew, or should have known, that to be the case.
Partition, Contracts and the Right to Reside on the Property
        Although owners of land generally have the right to partition their realty, they can waive
that right through expressed or implied agreement. Lichtenstein v. Lichtenstein Building Corp.,
442 S.W.2d 765, 769 (Tex.Civ.App.--Corpus Christi 1969, no writ), citing Warner v. Winn, 191
S.W.2d 747 (Tex.Civ.App.--San Antonio 1945, writ ref’d n.r.e.). If they so agree, the party who
seeks a partition will be estopped from asserting such right. Odstrcil v. McGlaun, 230 S.W.2d
353, 354-55 (Tex.Civ.App.--Eastland 1950, no writ). Consequently, the relinquishment of that
right has been characterized as an estoppel or waiver. See Davis v. Davis, 44 S.W.2d 447, 450
(Tex.Civ.App.--Texarkana 1931, no writ )
        The defenses of estoppel and waiver are affirmative in nature and must be pled or they
will be waived. Tex. R. Civ. P. 94. Johnston v. McKinney American, Inc., 9 S.W.3d 271, 281
(Tex.App.--Houston [14th Dist.] 1999, pet. denied) (where an affirmative defense is not pleaded
or tried by consent, it is waived.). Goldblatt specifically points out to the Court that through
the subject Agreement – which was drafted by Litman and must construed against her3 –
Plaintiff specifically waived her right to “possess” the subject property by contract.
Exceptions to Partition
        The right to partition was never intended to interfere with contracts that expressly
or impliedly denied or limited that right. 40 Am.Jur. 5; 132 A.L.R. 667 et seq. is
impermissible. Plaintiff agreed by contract drafted by Litman
        “. . . That the parties agree that Kenn Goldblatt has the right to reside at the
        property and Viqui Litman will make no claim to reside there.”
        Texas authorities are clear that the right to partition between co-owners can be waived
or contracted away. Those authorities are consistent in denying partition when to do so would
abrogate contractual rights. 44 Tex.Jur.2d 5, p. 251; 132 A.L.R. 666. Such is the situation here.
        Within the four corners of the contract, Litman stated that
        1) Goldblatt and Litman owned the subject property as “joint tenants;”

3
  Texas law provides that contracts are to be construed against the drafter. See AT&T Corp. v. Rylander, 2 S.W.3d
546, 559 (Tex. App—Austin 1999, pet. denied) (“As a general rule, writings are construed strictly against the
author and in a manner so as to reach a reasonable result that is consistent with the intent of the parties.”
[emphasis added]); Lyon, 284 S.W.2d at 921; see also Key Prod. Co., 2013 Tex.App. LEXIS 4074, at *10 as cited in
Gonyea v. Kerby, 10-12-00182-CV (Tex.App. Dist.10 2013).
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                                        Page 6
                                                    153-270555-14


         2) Litman had not resided on the property since January 1, 1989 (then a period of
            over two (2) years; now a period of over twenty-six (26) years);
         3) Goldblatt had paid all mortgage payments since January 1, 1989 (and did so
            through the retirement of the indebtedness in 2005);
         4) Litman (without reservation) would make no claim to reside on the subject
            property, and
         5) Goldblatt would make no claim against Litman for repayment of the mortgage
            indebtedness. (No other mention, however, was made as to waiver of any
            other liabilities relating to the subject property, such as ad valorem taxes,
            maintenance, repairs, insurance, etc.). (See Exhibit B)
         By that contract language, Plaintiff impliedly agreed not to partition and is now estopped
from asserting partition. Davis v. Davis, Tex.Civ.App., 44 S.W.2d 447, 450; Elrod v. Foster,
Tex.Civ.App., 37 S.W.2d 339, 343 (Writ Ref.); Warner v. Winn, Tex.Civ.App., 191 S.W.2d 747,
751 (Ref.N.R.E.); Barkley v. Stone, Tex.Civ.App., 195 S.W. 925, 926 (Writ Ref.); 47 C.J. 321,
322.
         The contract between the parties states no time limit for performance.4 “The
determination that an agreement is sufficiently definite is favored.” 17 Am.Jur.2d, Contracts,
75, p. 414, citing Portland Gasoline Co. v. Superior Marketing Co., 150 Tex. 533, 243 S.W.2d
823 (1951). This is particularly true where [as here] one of the parties has performed his part
of the contract. [emphasis added] Am.Jur.2d, Contracts, 75, p. 415; Id. 78, p. 418, and 80, p.
420.
         The partitioning court can adjust the equities. The general rule is well settled that
partition will not be granted at the suit of one in violation of his [or her] own agreement.
Mary Ann Spires v. Kenneth Leon Hoover No. 6133, 466 S.W.2d 344 (Tx.Civ.App., 8th El Paso,
1971) Such agreement operates as an estoppel against the right to partition.
         In this case, the plain language of the 1991 Agreement was to meant to relieve Litman of
the indebtedness for the subject property’s mortgage in return for her permanent waiver of
claims of possession. It strains credulity to believe that Goldblatt would assume tens of
thousands of dollars of mortgage (and other) debt and voluntarily pay additional funds for taxes,
insurance, maintenance and repairs (totaling well more than the initial purchase price of the
subject property) while allowing Litman to maintain ownership claims to the subject property to

4
  Where a contract is silent as to the time it is to run, or provides that it is to run for an indefinite term, it is not
invalid for that reason. Byrd v. Crazy Water Co., 140 S.W.2d 334 (Tex.Civ.App., Dallas 1940, no writ); Island Lake
Oil Co. v. Hewitt, 244 S.W. 193 (Tex.Civ.App., Beaumont 1922, writ dism’d); 17 Am.Jur.2d, Contracts, 486, pp.
956, 957.
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                                                Page 7
                                                   153-270555-14


which she had contributed no personal funds for down payment or mortgage payments and other
expenses before, while or after she resided on the subject property.
         Davis v. Davis, supra, Warner v. Winn, 191 S.W.2d 747 (ref. n.r.e.), and Elrod v. Foster,
37 S.W.2d 339 (wr.ref.) hold, in effect, that an agreement against partition may be implied when
the granting of such relief would destroy the estate sought to be partitioned. In each of the Texas
cases cited, the express or implied agreement against partition was (as here) to accomplish a
particular purpose. Moynihan on Real Property, p. 130.
The Right to Offsets
         Finally, under the relevant authorities, Goldblatt is entitled to substantial offsets against
Plaintiff’s claims. On partition, a co-tenant who expends funds necessary to protect or preserve
the common property is entitled to have those expenditures charged to the tenants in common
according to their pro rata ownership. McGehee, 2010 WL 1241300, at *3 (citing Gonzalez v.
Gonzalez, 552 S.W.2d 175, 181 (Tex.Civ.App.--Corpus Christi 1977, writ ref'd n.r.e.); Wooley v.
West, 391 S.W.2d 157, 160 (Tex. Civ.App.--Tyler 1965, writ ref’d n.r.e.)). [emphasis added]
Expenditures necessary to preserve the common property include those for taxes, insurance, and
repairs. Id. [emphasis added] (citing Duke v. Squibb, 392 S.W.2d 885, 888 (Tex.Civ.App.--
Texarkana 1965, no writ)).
In the Alternative
         The partition statute in Texas mandates a two-step process to be performed by the
trial court. Tex. R. Civ. P. 760, 761. Each step results in an appealable order. Snow, 242 S.W.3d
at 572; Woodland v. Wisdom, 975 S.W.2d 712, 714 (Tex.App.--Texarkana 1998, no pet.). When
the right to partition is invoked, the trial court must5 first determine the interest owned by each
owner, any questions of law or equity, and whether the property is susceptible to partition.
[emphasis added] Tex. R. Civ. P. 760, 761. A party opposing partition need not show that land is
physically incapable of partition. Cecola v. Ruley, 12 S.W.3d 848, 855 (Tex. App.---Texarkana
2000, no pet.). The presumption in favor of partition in kind may be overcome by evidence that
the opposing party would incur substantial economic loss because the value of his or her divided
share would be materially less than its share of the undivided whole. Id. In this case, the absence
of any equity due Plaintiff makes partition both inequitable, unlawful and a waste of judicial


5
  The statute specifically designates “the trial court” as the finder of fact, and the use of the word “must” makes the
required action mandatory.
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                                               Page 8
                                                  153-270555-14


resources.
         In the first phase, yielding a separate appealable order, the trial court determines the
share or interest of each joint owner or claimant, and all questions of law or equity affecting the
title to such land; decides whether the property is susceptible to partition; and appoints three
commissioners to partition the property in accordance with the respective shares or interests of
each of such parties entitled thereto. Snow, 242 S.W.3d at 572; see Tex. R. Civ. P. 760, 761.
Considerations warranting awarding a particular portion of the property to one party must be
made to the fact-finder at the time. Snow, 242 S.W.3d at 572.
         Next, commissioners must be appointed to make the actual division of property. Id. The
commissioners’ written report must describe, inter alia, the property division and the estimated
value of each share. Tex. R. Civ. P. 769. When the commissioners’ report is filed, the clerk must
immediately mail written notice of the report to all parties. Id. Either party to the suit may file
objections to the report within thirty days6 of the report’s filing, thereby requiring trial of the
issues. Tex. R. Civ. P. 771. In a second partition decree, the trial court either approves the
commissioners’ report and partitions the property, or rejects the report and appoints new
commissioners if it finds the existing report to be erroneous, unequal or unjust. Id.; Snow, 242
S.W.3d at 572.
         If this Court finds that Plaintiff has standing to pursue the claims of her Original Petition,
Goldblatt asks the Court to immediately schedule an evidentiary hearing to determine the
percentages of the parties’ shares of equity in the subject property as required by the stated terms
of the Texas partition statute. Snow v. Donelson, 242 S.W.3d 570 572 (Tex.App.--Dist.10 2007);
Woodland v. Wisdom, 975 S.W.2d 712, 714 (Tex.App.--Texarkana 1998, no pet.).
                                                CONCLUSION
         Plaintiff has brought a meritless suit against Goldblatt from a number of points of view.
First, she had (and has) no standing for a partition suit as filed. Second, Plaintiff contracted to
permanently waive her residency rights to the subject property and therefore contracted her
“possession” of the subject property away by the 1991 Agreement between the parties thereby
abandoning a necessary element required for a partition action in Texas and is therefore estopped
from partition. Finally, any computation of equity regarding the subject property cannot yield

6
  Rule 771 requires that any objection to the commissioners’ report be made within thirty days of the date the report
is filed, or it is waived. Tex. R. Civ. P. 771; Snow, 242 S.W.3d at 573. Untimely challenges to the commissioners’
report in conformity with the Texas Rules of Civil Procedure are waived. Snow, 242 S.W.3d at 573.
KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                                            Page 9
                                           153-270555-14


any positive balance due Plaintiff after more than twenty-five (25) years of her voluntary exit
from the property, more than twenty-four (24) years after her participation in the 1991
Agreement related to Goldblatt’s unchallenged, exclusive residence on the subject property and
his payments of various bills related to the subject property that are permitted offsets against any
equity claimed by Plaintiff. Therefore, as a matter of law, Goldblatt is entitled to judgment of his
exclusive fee simple ownership of the subject property under any theory of ownership currently
before the Court.
                                                      Respectfully submitted,
                                                      //s// Kenn Goldblatt__________________
                                                      Defendant Counter-Plaintiff, Pro se
                                                      5312 Woodway Drive
                                                      Fort Worth, Texas 76133
                                                      Phone: 817-294-3600
                                                      e-mail: kenn.goldblatt@gmail.com



                                 CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the above and foregoing document has
been forwarded to Viqui Litman’s counsel of record as follows on this the __th day of August
2015, via e-mail by agreement of the parties:
       John Wolffarth, Esq.
       State Bar No. 24051543
       LOE, WARREN, ROSENFIELD, KAITCER, HIBBS,
       WINDSOR, LAWRENCE & WOLFFARTH, P.C.
       Attorneys for Plaintiff
       4420 W. Vickery Blvd.
       P.O. Box 100609
       Fort Worth, Texas 76185-0609
       Phone: (817) 377-0060
       Fax: (817) 377-1120
       Email: jwolffarth@loewarren.com
                                                      //s// Kenn Goldblatt____________
                                                      KENN GOLDBLATT




KENN GOLDBLATT’S MOTION TO DISMISS PARTITION SUIT FOR LACK OF STANDING OR,
IN THE ALTERNATIVE, FOR HEARING TO DETERMINE PARTIES’ EQUITY SHARES                           Page 10
                                       EXHIBIT
                                        153-270555-14
                                                      A
                                         352-270555-14                                                  FILED
                                                                                           TARRANT COUNTY
                                                                                         2/12120141:23:33 PM
                                                                                          THOMAS A. WILDER
                                                IV.                                           DISTRICT CLERK


                                             Background

       The parties previously purchased, on or about December 4, 1984, the real property

located at 3605 Wharton Drive, Fort Worth, Texas 76133, and more particularly described as Blk

47 Lot B, Wedgwood Addition to the City of Fort Worth, Tarrant County, Texas. The parties are

co-owners of said property. Plaintiff s share in the above-described tract consists of an undivided

one-half interest held in fee simple. Defendant owns the remaining one-half interest in said

property.

       Plaintiff is informed and believes, and so alleges, that the above-described and owned

interest comprise the total ownership of the tract sought to be partitioned pursuant to Rule 756 et

seq of the Texas Rules of Civil Procedure.

                                                V.

       Plaintiff would show that difficulties, including Defendant's failure to pay ad valorem

taxes, have rendered their continued co-ownership of property unjust and impractical. Plaintiff

would show that the property made the subject of this lawsuit is incapable of a fair and equitable

division and requests that the Court make proper orders for the sale of said property.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer and that upon hearing, Plaintiff have the following:

1.     A determination of the respective share of each joint owner to the property;

2.     A determination that the property is not capable of a fair and equitable division and

       therefore the same should be sold;

3.     That the proceeds of such a sale be partitioned as determined by the Court;


PLAINTIFF'S ORIGINAL PETITION                                                                PAGE 2
                              EXHIBIT B
                                    153-270555-14

This Ag reement, made thi s 10th day of July, 199 1, between KENN GOLDBLATT
and VIQUI LITMAN regarding real property owned by them as joint tenants and
known as 3605 Wharton Drive, Fort Worth, Texas 76133, subject to a mortgage loan
from Colonial Savings and Loan states as follow s:

Since January I , 1989, the property has been occupied by Kenn Goldblatt, and
Viqui Litman has not resided at the property .

Si nce J an uary I , 1989, Kenn Goldblatt ha s assumed the mortgage payments to
Co lonia l Savings and Loan for the property .

That the part ies agree that Kenn Goldblatt ha s the right to reside at the property
a nd Viqui Litman will make no claim to resid e there.

That Kenn Goldblatt assumes a ll respo nsib ility f or the mortgage loan to Co lonia l
Sav in gs and Loan and wi ll make no claim a ga in st Viqui Litma n for repa y me nt of
the ind ebtedness.




                                                    Viqui Litm,n
                                                    6220 G Horon Circle
                                                    Fort Worth, Texas 76163
                                                    (817) 346-6452
                                         EXHIBIT
                                           153-270555-14
                                                         C
                         LOE. WARREN, ROSENFIELD, KAITCER, HIBBS,
                          WINDSOR, LAWRENCE & WOLFFARTH, P.C.
                                                                                                     • Board Certified
H.J. Loe (1911-1987)                                                                                   Civil Trial Law

William M. Warren                                                                                     • Board Certified
                                             ATTORNEYS AT LAW                                              Family Law
Mark J. Rosenfield
                                                                                                     • Board Certified
Jeffrey N. Kaitcer· •                     4420 W. Vickery Boulevard                           Personal Injury Trial Law
Kelcie A. Hibbs 0                              P.O. Box 100609                                        o Board Certified
lvfike Windsor •                        Fort Worth, Texas. 76185-0609                   Estate Planning & Probate Law
Stephen D. Lawrence                 Phone: 817.377.0060 Fax: 817.377.1120
                                                                                                 Texas Board of Legal
John R. W olffarth                          www.loewarrenlaw.com                                        Specialization



                                                April 10, 2014

     Stephen Meeks,
     LINEBARGER GOOGAN
     BLAIR & SAMPSON, LLP, 100
     Throckmorton, Suite 300
     Fort Worth, Texas 76102
     via facsimile 817/877-0601

     Kenn Goldblatt
     3605 Wharton Drive
     Fort Worth, Texas 76133
     via regular mail and electronic mail:
     kenn.goldblatt@gmail.com

     RE:     Cause B47245-13; City of Fort Worth, Et al v. Viqui Litman, et al

     Gentlemen,

             It is my understanding that Mr. Goldblatt has tendered the full amount due and owing in
     the above referenced lawsuit. However, by his answer, he has also asserted a claim that he is the
     sole owner of the subject property. My client disputes that claim and believes Mr. Goldblatt's
     obligation to pay the taxes made subject to the lawsuit is based upon a prior agreement between
     them, and not because he is the sole owner of the property. That said, as payment has been
     tendered, I propose that this lawsuit be dismissed as to all parties and that Mr. Goldblatt's
     adverse possession claim be transferred into Ms. Litman's suit for partition previously filed in the
     352nd District Court (but for which citation has not yet been issued), a copy of which is enclosed
     herewith. I would be happy to prepare a motion and order to that effect. Please let me know your
     thoughts on this proposal.




     Enclosure



LW